Opinion by
Trexeer, J.,
The automobiles of the parties collided at the intersection of two roads. The plaintiff was approaching at the rate of 15 miles an hour. His view of the intersecting road was obscured by a corn field. As he came near the road he saw the defendant’s auto approaching. He stated that if he had put on his brakes his car would have stopped at the center of the intersection and a collision with the approaching car would have been unavoidable. To escape this he put on speed trying to pass ahead of the other car, but failed in his attempt, and the damages which are the subject of this action ensued. As the plaintiff’s chauffeur could not see up the road until he got to the corner or near to it, he should have kept his car under such control as would allow him to stop in order to avoid a collision with the car coming at right angles. The speed he was using required seven to eight feet in which to stop the car, and as he could not see until he was near the corner he took his chances. The sight of the transverse road being obscured, special caution in approaching it was required, and the plaintiff when he approached the road under such speed as prevented his stopping in order to avoid the approaching car or at least veer out of its path, was guilty of negligence: Ellison v. Atlantic Refining Co., 62 Pa. Superior Ct. 370. It was certainly his,duty to look upon entering the road, and when he had placed himself in such position that the look would do him no good, he had failed in his duty. The argument that at the time of the collision the plaintiff had by his increased speed reached the right or west side of the intersecting road where he had a right to be, *307is not in our opinion tenable. His failure to have control of his car as he entered the road contributed to the accident. If he had used reasonable care no collision would have occurred. That he reached the right side of the road does not relieve him of the consequences of his negligence. As we stated in a former case, Hoover v. Reichard, 63 Pa. Superior Ct. 517, “The mere fact that the defendant was on the right side of the road does not determine the presence or absence of negligence.” Had the collision in this case occurred on the left or east side of the road, it would not in itself have shown that the plaintiff was negligent. Necessarily in crossing a road the car will traverse both sides. There is no absolute right to occupy either side of the road. The law of the road is that vehicles going in opposite directions shall in passing turn out to the right, but common experience shows that drivers on country roads usually use the center of the road.
Negligence must be determined by all the circumstances, and taking the plaintiff’s own version of the affair her driver was guilty of contributory negligence in entering the street the way he did.'
The assignments of error are overruled and the judgment is affirmed.